EHRLICH, Justice.
We accepted jurisdiction of this case because the district court certified the same question certified in Rotenberry v. State, 429 So.2d 378 (Fla. 1st DCA 1983), questioning the sufficiency of Florida Standard Jury Instruction (Criminal) 3.04(c). Today, we find the instruction adequate in Roten-berry v. State, 468 So.2d 971 and accordingly approve the decision below. 433 So.2d 5 (Fla. 4th DCA 1983). We find no merit to the other issues raised by petitioner.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN and McDONALD, JJ., concur.
ADKINS, J., dissents with an opinion, in which SHAW, J., concurs.